STERNBERG, Judge,
specially concurs:
I am in total agreement with the result reached by the majority opinion on the issues before the court. Based upon the financial condition of the father, there were no assets available from which additional child support could be paid.
However, as noted by the trial court, and as quoted in the majority opinion, there is an “obvious inequity in one court ordering $300 child support for two children [of one marriage and leaving] only $50 for three children of the earlier marriage.” As the issues are structured before us, however, this obvious inequity cannot be reached.
As noted in the majority opinion, a motion for change of venue had been granted from Arapahoe County to Jefferson County, with the apparent thought that equitable handling of the support claims for the children of each marriage could be achieved by having the same court handle both cases. That common sense approach was thwarted when the Jefferson County District Court refused venue. At that point in the proceedings, in my view, an attempt to procure relief by special writ or appeal would have been appropriate. In this way perhaps the patent unfairnes, noted by the majority and the trial court, of having the children of a dissolved second marriage receive much greater child support than do the children of the dissolved first marriage, could have received judicial attention.
In this day of all too frequent dissolutions succeeding dissolutions, some remedy, judicial or legislative, must be fashioned to avoid the blatantly unfair result encountered in this case. Cf. C.R.C.P. 42.1.